Citation Nr: 1449651	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-13 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  (As noted in the discussion below, the Veteran previously filed a claim of service connection for a right knee disability in 1970, which he later abandoned.)

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of the hearing is of record.


FINDING OF FACT

Current right knee disability is not traceable to the Veteran's period of military service, including an in-service rope burn injury or muscle spasm.


CONCLUSION OF LAW

The Veteran does not have right knee disability that is the result of disease or injury incurred in or aggravated during active military service; right knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the issuance of a late notice may be cured by re-adjudication.

In a January 2011 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in October 2012.

The Veteran has received necessary notice and has had a meaningful opportunity to participate in the development of his claim.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records, post-service private treatment records, a VA examination and medical opinion report, hearing testimony, and lay statements.  The February 2011 examination report includes the information necessary to decide the claim.  There is no indication of relevant, outstanding records that would support the Veteran's claim that have not already been requested or received.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).  

To establish service connection for a present disability, there must be:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if it becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran contends that he injured his right knee and leg in 1969 when his leg became caught in a rope on a ship.  He believes that he has a current right knee disability as a result of the injury.

His service treatment records document normal findings of the lower extremities, musculoskeletal system, and skin without body marks or scars on enlistment examination in June 1968.  In August 1969, he presented to the emergency room, reporting that his right leg was caught in a rope.  X-rays of the right knee were ordered to determine whether there were any fractures.  Emergency room staff requested an orthopedic consultation, relating that a rope had wrapped around the Veteran's right knee.  X-rays showed no fractures.  The provisional diagnosis was rule out torn ligament.  Orthopedic examination findings were reported as follows: good range of motion right knee, no effusion, negative McMurray and anterior drawer tests, no instability, and tender area of rope burn.  The impression was rope burn.  Treatment included dressing, Ace wraps, and crutches for three days.

He returned to the orthopedic clinic two weeks later in August 1969.  He described getting his right leg caught in a bit of line and sustaining rope burns around his right knee.  He stated that since that time he had been unable to straighten his right leg.  On examination there was no pain or tenderness over the right knee; it was stable with no fluid.  There was pain in the posterior calf and the muscles were tight in the area; there was no Homans' sign.  The impression was muscle spasm, posterior calf.  The examiner prescribed a muscle relaxant and hot soaks and advised the Veteran to return to the clinic the following Monday if there were no results from the treatment.  The service treatment records are silent for further complaints, diagnosis, or treatment related to the right knee rope burn or posterior calf muscle spasm.

On discharge examination in December 1969, the lower extremities, musculoskeletal system, and skin were reported as normal on clinical evaluation.  A scar measuring 1.5 inches was noted on the right tibia; the examiner indicated that the scar was not considered disabling.  

The Veteran's initial claim for service connection was received in February 1970.  He identified his claimed disability as a "right knee cond[ition]" that began in July 1969.  In March 1970, the RO arranged for a VA general medical and orthopedic examination.  A notation on the request notes that the Veteran failed to report for the examination.  A handwritten note later in the file reflects that RO personnel rescheduled the examination after observing that the Veteran's street address had been recorded incorrectly on the examination request.  The Veteran failed to report for the rescheduled examination.  An August 1970 letter notified the Veteran at his correct address that his claim had been denied because he failed to report for his scheduled examination.  He was advised that his claim could be reconsidered if he informed the RO of his willingness to report for an examination and reported for an examination.  

No further communication was received from the Veteran until his current claim was received in December 2010, so his 1970 claim was considered abandoned.  In support of his 2010 claim, he submitted a signed Authorization and Consent to Release Information (VA Form 21-4142), identifying treatment from Dr. N. Upfall for his knee and legs from 1990 to the present.  

The Veteran was afforded a VA joints examination in February 2011.  He described the 1969 injury in which a rope got caught around his leg at the level of his right knee and pulled on his leg.  He stated that his claimed right knee disability had become progressively worse since the initial injury and that he experiences pain in his knee two to three times per week and takes Motrin for the pain.  He also reported pain in the right femur region.  

On examination, the right knee had full extension to 0 degrees and flexion to 120 degrees without pain.  In comparison, the left knee also had full extension and flexion to 115 degrees without pain.  A right knee x-ray study revealed very minimal osteoarthritis with more marginal pleurodesis, no joint effusions, and no osteochondritis.  A comparison left knee x-ray study revealed minimal osteoarthritic changes with small osteophytes arising from the superior margin of the left patella, no joint effusion, and no osteochondritis.  The impression of the right and left knee x-ray studies was minimal osteoarthritis.  A right femur x-ray study was negative.  A bilateral tibia and fibula x-ray study was also negative.

Following a review of the claims file and physical examination, the examiner concluded that anatomically, physiologically, and radiographically, the Veteran had a normal right leg; and there was insufficient evidence to warrant an acute or chronic diagnosis of a right leg disorder or its residuals.  The Veteran had disclosed that he worked as a welder for an automobile company for 37 years until he retired in 2008.  The examiner remarked that there had been no significant effects on the Veteran's occupation as a result of his right knee.

The examiner opined that the Veteran's degenerative joint disease of the right knee was not caused by or a result of active duty military service.  In support of her conclusion, the examiner explained that the type of injury the Veteran sustained on active duty would not have resulted in arthritis of the knee.  At the time of the injury, the Veteran was diagnosed with muscle spasm of the posterior calf, which after the recovery period would not result in any long-term complications.  The examiner also reasoned that the right knee disability was not caused by or a result of military service because arthritis was found in both knees to the same degree, indicating the cause of the arthritis was the natural aging process.  The examiner elaborated that degenerative changes are seen as early as the third decade in life in the absence of pathology that will get progressively worse over time.  Finally, the examiner observed that it had been many years since the Veteran had been on active duty and there were no records indicating ongoing treatment for this condition since active duty military service.   

Private treatment records dated from October 2006 to November 2010 were received from N. Upfall, D.O., in February 2011.  The records did not reveal complaints, diagnosis, or treatment for right knee problems.  The records did include detailed physical examination findings regarding the musculoskeletal system and extremities, including "good [range of motion]" and "normal [range of motion] in all four extremities," no deformity, symmetrical deep tendon reflexes, 2+ pulses in the upper and lower extremities, and no edema, clubbing, or cyanosis.  The records also revealed ongoing follow-up care for hypertension and cardiomegaly and that he was diagnosed with congestive heart failure in May 2009 and admonished to stop smoking.

Private cardiology records dated from August 2010 to January 2011 were received in May 2011 in support of the Veteran's claim for service connection for stents in his heart.  A November 2010 cardiology consultation report addressed to the Veteran's primary care physician, Dr. N. Upfall, detailed the Veteran's history of hypertension, hyperlipidemia, and coronary disease and described his symptoms.  The cardiologist reported that the Veteran "does get some leg pain upon walking[;] it is relieved with rest and appears to be intermittent claudication."  The assessment included "peripheral arterial disease.  He had intermittent claudication."  A January 2011 follow-up note indicated that segmental ABIs (ankle brachial indices) to exclude peripheral arterial disease were normal.

With his May 2012 substantive appeal, the Veteran explained that he believed VA decided his case incorrectly because he "was hurt in the Navy [and] almost lost [his] leg in the service."

A June 2012 physician assistant note indicated that physical therapy and modalities were authorized three times per week for four weeks for right knee patellofemoral osteoarthritis.

At the January 2014 hearing, the Veteran testified that he filed his current claim after a friend asked whether he was hurt in service and advised him to "put in a claim."  He stated that he did not apply earlier because he did not know he could "put in a claim."  He described the 1969 injury in which a rope wrapped around his leg, the boat took off, his leg went straight up in the air, and the rope "almost pulled [his] leg off."  He testified that he was rushed to the hospital and an Ace bandage was wrapped around his knee, but he was not aware of being given a physical profile.  He stated that his knee began to pop in his 20s, and he went to his primary doctor, Dr. Upfall, for the first time for his knee in 1993 because it was bothering him.  He testified that an ultrasound did not reveal anything and the doctor diagnosed poor circulation in his legs.  He also testified that his heart doctor noticed poor circulation in his right leg and "got it going" with a "machine that wraps around [the] leg."  

Having reviewed the entire claims file, the Board finds that service connection for a right knee disability, including degenerative joint disease, is not warranted.

Initially, the Board acknowledges that the Veteran is competent to provide lay evidence of reporting his symptoms and that he has experienced right knee pain since the 1969 rope accident during active duty military service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).   Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this case, the Veteran is not competent to state that his right knee degenerative joint disease is medically related to a rope getting caught around his knee during military service.  He is, however, competent to report his experiences with various symptoms, such as pain.

The only medical opinion to address the question of whether the Veteran's right knee disability was incurred in or is otherwise related to military service is from the February 2011 VA examiner.  The Board finds that this opinion is persuasive and probative evidence against the claim of service connection because it was based on a review of the claims file, physical examination and clinical testing, and supported by an articulated medical rationale that is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the examiner explained that the type of injury the Veteran experienced in service would not result in arthritis or long-term complications; she also offered an alternative etiology, explaining that because the Veteran had the same degree of arthritis in both knees, it was likely that his right (and left) knee arthritis was due to the natural aging process.

The Board finds that the examiner's opinion is consistent with and supported by the medical evidence of record.  For example, while the Veteran stated that his leg was "almost pulled off," the Board finds this statement to be an exaggeration.  The medical evidence reflects that he sustained only a rope burn and muscle spasm; the evidence also revealed that he did not have fractures or a torn ligament.  After he was given muscle relaxants at his follow-up orthopedic visit and told to return if the medication and hot soaks did not help.  He did not seek further treatment for his right knee or posterior calf and his lower extremities were normal at separation examination several months later.  

The Board acknowledges that private treatment records were received by VA after the February 2011 VA examination and the RO apparently did not seek a supplemental medical opinion from the VA examiner.  However, the Board finds that the records from Dr. Upfall, the cardiology record, and the 2012 record authorizing right knee rehabilitation treatment do not support the Veteran's claim, and a supplemental medical opinion is not necessary to decide the claim.  Here, the records from his primary care physician do not document any complaints of right knee or leg pain or reflect diagnosis or treatment for a chronic right knee disability.  Rather, the records document consistently "good" or normal function of the right knee on examination over a period of four years.  Similarly, the November 2010 cardiologist attributed the presence of "some leg pain upon walking" to intermittent claudication.  The cardiologist's assessment appears to be consistent with the Veteran's documented cardiovascular impairment and his statements that doctors told him he had poor circulation in his legs.  Finally, the June 2012 rehabilitation authorization merely confirms that the Veteran has right knee osteoarthritis, but does not bolster the contention that any current right knee pain began in service or is related to the injury in service.  The Board concludes that the February 2011 VA examination and opinion are adequate and sufficient to decide the claim.

The Board also acknowledges that the Veteran identified treatment as early as 1990 from Dr. Upfall in his December 2010 Authorization and Consent to Release Information and since 1993 during the hearing, but Dr. Upfall provided records dating only since October 2006.  However, the Board finds that remanding the claim to request records again from 1990 to 2006 is not required.  First, the January 2011 VCAA letter advised the Veteran that records from Dr. Upfall had been requested and "[e]ven though we have asked for this information, it is your responsibility to see that VA receives it."  Second, the first page of the May 2012 statement of the case (SOC) listed the evidence of record and identified the date range of treatment records received from Dr. Upfall, putting the Veteran on notice that earlier records had not been provided.  

Finally, a remand to obtain the outstanding records from Dr. Upfall is not required because, based on the contemporaneous medical evidence of record, the earlier records would not be sufficient to support the claim.  Because the contemporaneous records that were received from the Veteran's primary care physician do not reflect complaints or findings suggestive of a chronic right knee disability or any mention of the 1969 rope accident, the Board finds it reasonable to infer, consistent with the February 2011 VA examiner's medical opinion, that the outstanding private treatment records will not help to establish a continuity of right knee symptomatology since the injury during military service or provide support to the assertion that the current right knee disability is related to the injury in service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).  

In this regard, the Board finds particularly persuasive the VA examiner's explanation that the right knee disability was not related to military service and instead was due to aging because the left knee had arthritis to the same degree as the right knee.  In other words, the examiner appears to believe that had the Veteran's right knee disability begun in service as a result of the rope accident and continued to the present, then the manifestations of right knee arthritis would be greater in the right knee than in the left knee.  Instead, x-ray studies revealed essentially equal arthritis in both knees, leading the examiner to conclude that the Veteran's arthritis in both knees was due to aging.  In summary, although a right knee injury is documented during the Veteran's military service, pertinent medical evidence does not support a conclusion that the current right knee disability was incurred in service or is related to service.  

Similarly, service connection for a right knee disability is not warranted on the basis of a continuity of symptomatology because the medical evidence establishes an equal degree of arthritis in both knees.  Also, the Veteran's own statements to his primary care physician over a period of four years tend to weigh heavily against the claim and any finding of continuity of symptomatology because he never reported problems with his knees or mentioned the military injury involving the rope.  In addition, the February 2011 VA examiner explained that the type of injury the Veteran had in service, a rope burn and resulting muscle spasm, was not the type of injury that would cause arthritis or ongoing complications.   

The Board has also considered service connection on a presumptive basis, but finds that the claim must be denied because competent medical evidence of record reflects that right knee osteoarthritis was first noted in February 2011 on VA examination and does not reflect that arthritis was otherwise manifested to a compensable degree within one year of separation from service.  Moreover, the evidence does not show that his arthritis arose during service or within one year of separation from service, or is otherwise related to service.  

In conclusion, the Board finds there is no basis upon which to conclude that the Veteran's right knee disability is related to his military service, including the 1969 rope accident.  Therefore, service connection for a right knee disability, including arthritis, is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


